Title: To Thomas Jefferson from Steuben, [4 April 1781]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Dear Sir
[4 April 1781]

I am this moment honor’d with your Excellency’s Letter of 3d. April. What has engaged me to mention the Relief of the Militia  is a Letter from Genl. Muhlenberg of 30th March in wich is the following paragraph
“Colo. Mathews informed me to day that on the 12 of next month his militia would have Served three months and expect to be discharged on that day and as Colo. Boyers Regiment is in the same predicament I shall be considerably weakend unless measures are taken to make good the Deficiency.”
If agreeable to the sentiment of Genl. Weedon, the Enemy should send the reinforcement, that has arived at Portsmouth, to the Southward, and that, Troops under Arnold, should alone continue to occupy that post, I am of opinion that 2,700 men will be sufficient to keep them within bounds but I think we ought to wait the confirmation, before we diminish the number we have now in the field.
I remember to have mention’d to your Excellency the begining of last month that the Cavalry on the Line ought to be reinforced and if I recollect well, the third troop of Nelsons Corps was [to] be orderd to join that Remnant of Armands Corps now on the Line [which] has been so much harrass’d, as not be in a Condition to keep the field any longer. The men are intirely without Clothes. By an Order from Genl. Greene I must send them into quarters, to recruit themselves, which obliges me to recall that Corps with your Excellencys aprobation to order it to Port Royal, to remain untill the men are clothed and the horses in order. In this case I believe, that Nelsons Corps alone will be hardly sufficient to perform the Service on the Lines.
I refer your Excellency to the inclosed Letter which contains [the] last Account that I have received from below. This all confirms my opinion, that it will be impossible for the Southern Army to continue in the field, without an immediate Succor, and it is with pain that I anounce to your Excellency that the hopes of one’s being sent from this place, is very distant.
Out of the Number of Recruits that ought to have been at this. Rendezvous the 10th of last month, but 10 have arrived out of which two have allready deserted.
I beg your Excellency after perusal to return me the inclosed Letter.
